[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                           FILED
                                                                U.S. COURT OF APPEALS
                     ------------------------------------------- ELEVENTH CIRCUIT
                                                                   NOVEMBER 9, 2007
                                  No. 06-14636
                                                                   THOMAS K. KAHN
                            Non-Argument Calendar
                                                                        CLERK
                     --------------------------------------------

                    D.C. Docket No. 06-60998-CV-KAM

RICHARD STARKS,

                                                      Plaintiff-Appellant,

                                       versus

STATE OF FLORIDA,
AGENCY FOR HEALTH CARE ADMINISTRATION (AHCA),
ROYAL AMERICAN MANAGEMENT, INC.,
FLORIDA FISH AND WILDLIFE CONSERVATION COMMISSION,
WILLIE MEGGS, State of Florida Attorney, et al.,

                                                      Defendants-Appellees.

           ----------------------------------------------------------------
                Appeal from the United States District Court
                      for the Southern District of Florida
           ----------------------------------------------------------------

                              (November 9, 2007)

Before EDMONDSON, Chief Judge, ANDERSON and BARKETT, Circuit
Judges.
PER CURIAM:


       Plaintiff-Appellant Richard Starks appeals pro se the district court’s sua

sponte dismissal of his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). No

reversible error has been shown; we affirm.

       Starks filed a complaint naming fourteen defendants -- among whom were

the State of Florida, a number of Florida agencies, three Florida judges, the Florida

Attorney General, a city police department, a county jail, a state attorney, a public

defender and a law firm -- and raising many claims based on Starks’s perception

that these entities and individuals conspired against him to ruin his life. Starks

moved to proceed in forma pauperis (“IFP”). Before service of process, the

district court dismissed the complaint. According to the district court, the

complaint was frivolous and failed to state a claim upon which relief may be

granted.

       On appeal, Starks advances no argument that the district court erred in

either of its conclusions about Starks’s complaint.1 Instead, Stark argues that the

district court violated procedural rules when it dismissed the complaint before a


  1
    Because Starks makes no argument that the district court erred in finding that his complaint was
frivolous or failed to state a claim or both, we do not review the sufficiency of his complaint. See
Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (issues not raised
in appellate brief are deemed abandoned).

                                                 2
swers were filed. According to Starks, the district court acted with reversible

haste because his claims “may have been proven” by the defendants’s answers.

      In forma pauperis proceedings are governed by 28 U.S.C. § 1915. Section

1915(e)(2) provides, in relevant part:

             ... the court shall dismiss the case at any time if the court
             determines that --
                     ...
                     (B) the action or appeal --
                            (i) is frivolous or malicious;
                            (ii) fails to state a claim on which relief may be granted;
                            or
                            (iii) seeks monetary relief against a defendant who
                            is immune from such relief.

28 U.S.C. § 1915(e)(2).

      Starks’s argument that the district court was obliged to allow for the

complaint to be answered before dismissal ignores section 1915(e)(2)’s direction

that at any time an action is determined to be frivolous or to fail to state a claim it

is to be dismissed. No requirement applies that the district court wait until

answers have been filed before making a section 1915(e)(2)(B) determination. In

the light of Starks’s IFP status, the district court committed no procedural error

when it sua sponte assessed Starks’s pleadings before defendants were served.




                                           3
See Mitchell v. Farcass, 112 F.3d 1483, 1486 (11th Cir. 1997) (reviewing section

1915(e)(2)(B)(ii) sua sponte dismissal before defendants served with complaint).2

       Starks’s also advances a claim based on Rule 24(a)(4) of the

Federal Rules of Appellate Procedure. Fed.R.App.P. 24(a)(4). But that rule

triggers notice requirements only in situations where an in forma pauperis appeal

is not allowed to go forward. Because the district court allowed Starks’s IFP

appeal, Rule 24(a)(4) is inapposite.

       AFFIRMED.3




   2
    Also without merit is Starks’s argument that dismissal before a defendant answers violates the
federal rules of civil procedure and violates local rules. No conflict has been shown between the
dismissal provisions of section 1915(e)(2) and applicable procedural rules.
   3
     Starks claims to have requested that his case be transferred to Leon County before imposition
of sanctions or dismissal. As the district court noted, Starks styled his complaint as “United District
Court for Leon County,” and much of the complaint addresses events that occurred in Leon County.
Proper federal venue for Leon County would be in the Northern District of Florida. But Starks filed
his complaint in the Southern District. The district court’s docket sheet reflects no motion to
transfer; and, in any event, the district court did not dismiss based on improper venue.

                                                  4